DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 12, and 13 are objected to because of the following informalities:  
In claim 1, “the contour” in line 3 should be “a contour” and “the bag to be formed” in line 4 should be “a bag to be formed”.
In claim 8, “the transporting direction” in line 3 should be “a transporting direction”.
In claim 12, “the contour” in line 3 should be “a contour”, “the bag shape” in line 4 should be “a bag shape”, “the next bag” in line 6 should be “a next bag”, and “the bag material” in line 8 should be “the substantially flexible bag material”.
In claim 13, “the next bag” in line 2 should be “a next bag”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, “the separator” lacks antecedent basis.

Regarding claim 14, “the transport plunger” and “the pressure line” lack antecedent basis.

Regarding claim 15, “the transport plunger” and “the pressure line” lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (US 2010/0210438), hereinafter Nakagawa, in view of Vollenkemper (WO 2016/046312 A1 and Translation of WO 2016046312 A1).

Regarding claim 1, Nakagawa discloses an apparatus (Fig. 2a and 2b) for manufacturing at least one bag (Fig. 1b, item B2) at least one layer of a substantially flexible bag material (Fig. 2b, bag material F is flexible because bag material F is formed around tube 31) (Para. 0042), comprising: 
at least one shaping device (Fig. 2b, item 31, 31a) with at least one shaping box (Fig. 2b, shaping tube 31a is a box because it has four sides) (Para. 0053, tube is a polygonal tubular member) in the contour of the bag to be formed (Para. 0052) with a top end and a bottom end (Fig. 2b, tube 31a has a top end and a bottom end) (Para. 0053); at least one conveying device (Fig. 2b, item 32) for transporting the bag material along the shaping box (Para. 0056-0058); at least one closing device (Fig. 2a, item 33) for joining the bag material along the shaping box to form a tube (Para. 0061-0062, sealing mechanism 33 seals overlapping parts of the film); at least one closing station (Fig. 2b and 9, item 34, 7, 71, 73) for making a bag bottom (Para. 0076-0078), disposed beneath the bottom end of the shaping box (Fig. 2b, closing station 7 is located beneath shaping box 31);
and
at least one partial vacuum device (Fig. 9, item 73) (Para. 0083-0084) is provided, which is suitable and configured to generate, at least at the bottom end of the shaping box (Fig. 9, vacuum device is located at the bottom end of shaping box 31), at least intermittently, at least a minimal, partial vacuum (Para. 0083-0084).
Nakagawa is silent about manufacturing at least one open-mouth bag.
However, Vollenkemper teaches manufacturing at least one open-mouth bag (Vollenkemper, Fig. 1, open mouth bag is formed around shaping box 62 and made from film 70, Translation, page 12, lines 13-19).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Nakagawa and Vollenkemper to modify the apparatus of Nakagawa to form the open-mouth bag of Vollenkemper.  A person of ordinary skill in the art would have been motivated to make such change in order to fully form the bag while permitting the bag to be filled after formation (Vollenkemper, Translation, page 12, lines 13-19).

Regarding claim 2, Nakagawa discloses the apparatus characterized in that the partial vacuum device is suitable and configured to generate the partial vacuum prior to and/or during the manufacture of the bag bottom (Nakagawa, Para. 0083-0084, vacuum device 73 is turned on during formation of the bag bottom).

Regarding claim 3, Nakagawa discloses the apparatus that the partial vacuum device comprises at least one partial vacuum line (Para. 0083-0083, vacuum device 73 has vacuum line connecting vacuum to holes 710a) and/or at least one piston and/or at least one Venturi device.

Regarding claim 4, Nakagawa discloses the apparatus characterized in that the shaping box comprises at least one clear flow cross-section (Para. 0053, tube 31 is open at top and bottom) from the top end to the bottom end (Para. 0053).
Nakagawa is silent about the partial vacuum device at the top end is connected with the clear flow cross-section.
However, Vollenkemper teaches a partial vacuum device (Vollenkemper, Fig. 5, item 38, 23) at the top end (Vollenkemper, Fig. 5, partial vacuum device 38 is located at top end of receiving box 3) of the shaping box that is connected with the clear flow cross-section (Vollenkemper, Fig. 5, receiving box 3 has an open cross section) (Vollenkemper, Translation, page 15, lines 12-25).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Nakagawa and Vollenkemper to modify the apparatus of Nakagawa to locate the vacuum device at the top end of the shaping box, as taught by Vollenkemper.  A person of ordinary skill in the art would have been motivated to make such change in order to hold the position of the material during forming to allow for reliability and consistency when forming bags (Vollenkemper, Translation, Page 12, lines 6-9).

Regarding claim 5, Nakagawa discloses the apparatus characterized in that at least the clear flow cross-section and the partial vacuum device do not provide a completely closed system (Fig. 2b, tube cross section 31 is open and vacuum device 73 is located below tube 31, therefore the system is open) (Para. 0083-0084).

Regarding claim 6, Nakagawa is silent about the apparatus characterized in that at least one suction intake is disposed at the shaping box.
However, Vollenkemper teaches at least one suction intake (Vollenkemper, Fig. 5, item 38) is disposed at the shaping box (Vollenkemper, Fig. 5, item 3) (Vollenkemper, Translation, page 15, lines 12-25).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Nakagawa and Vollenkemper to modify the apparatus of Nakagawa to locate the suction intake at the shaping box, as taught by Vollenkemper.  A person of ordinary skill in the art would have been motivated to make such change in order to hold the position of the material during forming to allow for reliability and consistency when forming bags (Vollenkemper, Translation, Page 12, lines 6-9).

Regarding claim 10, Nakagawa is silent about the apparatus characterized in that at least one pressure line is guided through the shaping box which is suitable and configured to generate, at least intermittently, at least a minimal excess pressure in the tube.
However, Vollenkemper teaches at least one pressure line (Fig. 5, exhaust 34 runs through box 30 leading to suction channel 23) (Vollenkemper, Translation, page 14, lines 36-46) is guided through the shaping box (Fig. 5, item 30) which is suitable and configured to generate, at least intermittently, at least a minimal excess pressure in the tube (Vollenkemper, Translation, page 15, lines 12-25, vacuum pressure is formed in the tube).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Nakagawa and Vollenkemper to modify the apparatus of Nakagawa to include pressure lines through the shaping box, as taught by Vollenkemper.  A person of ordinary skill in the art would have been motivated to make such change in order to hold the position of the material during forming to allow for reliability and consistency when forming bags (Vollenkemper, Translation, Page 12, lines 6-9).

Regarding claim 11, Nakagawa discloses the apparatus characterized in that at least one separator (Fig. 2b, item 34) (Para. 0068, separator 34 cuts tubular bag from tubular film) is attributed to the closing station (Para. 0068, separator 34 seals and cuts tubular bag before the bag is brought to vacuum closing station 7, 73, so separator is part of closing station).

Regarding claim 12, Nakagawa discloses a method of manufacturing at least one open-mouth bag with an apparatus according to claim 1, wherein at least one layer of a substantially flexible bag material (Fig. 2b, bag material F is flexible because bag material F is formed around tube 31) (Para. 0042) is draped around the shaping box (Fig. 2b, item 31, 31a) in the contour of the bag shape to be formed as continuous material (Para. 0051-0052), and is joined by means of the closing device (Fig. 2a, item 33) to form a tube (Para. 0061-0062), and wherein the closing station (Fig. 2b, item 7) manufactures a bag bottom (Para. 0076-0078), and
at least prior to and/or during manufacturing the bag bottom of the next bag (Para. 0083-0084, vacuum device 73 is turned on during formation of the bag bottom), at least a minimal partial vacuum (Para. 0083-0084) is at least intermittently generated in the tube of the bag material by means of the partial vacuum device (Fig. 9, item 73) (Para. 0083-0084).

Regarding claim 13, Nakagawa discloses the method characterized in that when making the bag bottom of the next bag, a finished bag (Fig. 2b, finished bag is bag after it has bee longitudinally sealed and then separated from the tube) is cut off by means of the separator (Para. 0068).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, in view of Vollenkemper further in view of Mitsuta (US 5,732,535).

Regarding claim 7, Nakagawa in view of Vollenkemper is silent about the apparatus characterized in that the partial vacuum generated by the partial vacuum device is adjustable.
However, Mitsuta teaches an apparatus for manufacturing a bag characterized in that the partial vacuum generated by the partial vacuum device is adjustable (Mitsuta, Col. 4, lines 44-56).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Nakagawa, Vollenkemper, and Mitzuta to modify the apparatus of Nakagawa in view of Vollenkemper to include the adjustable partial vacuum of Mitsuta.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to select the appropriate and desired strength of vacuum for the bag which is being formed (Mitsuta, Col. 4, lines 44-56).

Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, in view of Vollenkemper further in view of Auckenthaler (US 3,973,474).

Regarding claim 8, Nakagawa in view of Vollenkemper is silent about the apparatus characterized in that at the bottom end of the shaping box, at least one transport plunger is disposed which is at least minimally displaceable in the transporting direction.
However, Auckenthaler teaches at the bottom end of the shaping box (Auckenthaler, Fig. 3, item 3), at least one transport plunger (Auckenthaler, Fig. 3, item 18, 20, 22, 25) is disposed which is at least minimally displaceable in the transporting direction (Auckenthaler, Fig. 2 and 3, transport plunger 18, 20, 22, 25, is movable in the transporting direction 21) (Auckenthaler, Col. 2, lines 44-68).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Nakagawa, Vollenkemper, and Auckenthaler to modify the apparatus of Nakagawa in view of Vollenkemper to include the transport plunger as taught by Auckenthaler.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a system of moving the tube of material without damaging the material (Auckenthaler, Col. 1, lines 5-35).

Regarding claim 9, as combined above, the modified Nakagawa teaches the apparatus characterized in that at least one through hole (Auckenthaler, Fig. 3, item 22) is provided in the transport plunger (Auckenthaler, Col. 2, lines 44-68).

Regarding claim 14, Nakagawa in view of Vollenkemper is silent about the method characterized in that the transport plunger is displaced for transporting the tube and/or that at least intermittently at least a minimal excess pressure is generated in the tube by means of the pressure line, for conveying the tube along the shaping box.
However, Auckenthaler teaches the transport plunger (Auckenthaler, Fig. 3, items 18, 20, 22, 25, Col. 2, lines 44-68) is displaced for transporting the tube (Auckenthaler, Col. 2, lines 44-68).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Nakagawa, Vollenkemper, and Auckenthaler to modify the apparatus of Nakagawa in view of Vollenkemper to include the transport plunger as taught by Auckenthaler.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a system of moving the tube of material without damaging the material (Auckenthaler, Col. 1, lines 5-35).

Regarding claim 15, Nakagawa in view of Vollenkemper is silent about the method characterized in that the transport plunger is displaced for transporting the tube and/or that at least intermittently at least a minimal excess pressure is generated in the tube by means of the pressure line, for conveying the tube along the shaping box.
However, Auckenthaler teaches the transport plunger (Auckenthaler, Fig. 3, items 18, 20, 22, 25, Col. 2, lines 44-68) is displaced for transporting the tube (Auckenthaler, Col. 2, lines 44-68).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Nakagawa, Vollenkemper, and Auckenthaler to modify the apparatus of Nakagawa in view of Vollenkemper to include the transport plunger as taught by Auckenthaler.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a system of moving the tube of material without damaging the material (Auckenthaler, Col. 1, lines 5-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731